DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/9/2019, 1/30/2020, 10/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 32 and 36 are objected to because of the following informalities:
In claim 32, lines 3-4, “responsive to absence of a response” should be --responsive to the absence of the response--.
In claim 32, line 4, “applied setting adjustment” should be –applied settings adjustment--.
In claim 36, line 8, “auditory prosthesis” should be –auditory prostheses--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s claim is directed towards receiving and modifying settings of something based on a sound environment with the scope encompassing modifying devices that work in a sound environment. Applicant’s specification has given clear guidance with regards to the application of the method for an auditory prosthesis but no information is given for other types of devices and setups that work in different sound environments. The claimed subject matter encompasses a scope that is clearly not present in the specification, which leads one to question if the Applicant had possession of the full scope of the claimed invention at the time of application’s filing.
Claims 22-30 inherit the deficiencies of claim 21 and are likewise rejected.

Claims 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the methods begin used for auditory prosthesis settings, does not reasonably provide enablement for other applications such as recording studios, sound labs, auditorium recording/presentation setups, and many more instances that either record or project sound, which would have very different operational settings.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The claim is directed towards receiving and modifying settings of a device based on a sound environment with the scope encompassing modifying devices that work in a sound environment. Applicant’s specification has given clear guidance with regards to the application of the method for an auditory prosthesis but no guidance or examples for other types of devices and setups that work in different sound environments. Based on the specification, one of ordinary skill in the art would have to perform undue experimentation to be able to use the claimed method for devices other than the auditory prosthesis disclosed in the specification.  
Claims 22-30 inherit the deficiencies of claim 21 and are likewise rejected.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s claim is directed towards receiving and modifying settings of something based on environmental information with the scope encompassing modifying devices that work in any environment. Applicant’s specification has given clear guidance with regards to the application of the method for an auditory prosthesis but no information is given for other types of devices and setups that work in different environments. The claimed subject matter encompasses a scope that is clearly not present in the specification, which leads one to question if the Applicant had possession of the full scope of the claimed invention at the time of application’s filing.
Claims 32-35 inherit the deficiencies of claim 31 and are likewise rejected.

Claims 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the methods begin used for auditory prosthesis settings, does not reasonably provide enablement for other applications such as recording studios, sound labs, light labs, or any other type of device that monitors things other than sound, which would have very different operational settings.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claim is directed towards receiving and modifying settings of something based on an environment with the scope encompassing modifying devices that work in any environment. Applicant’s specification has given clear guidance with regards to the application of the method for an auditory prosthesis but no guidance for other types of devices that work in different environments or modifying settings other than sound. Based on the provided guidance, one of ordinary skill in the art would have to perform undue experimentation to be able to use the claimed method for devices other than the auditory prosthesis disclosed in the specification.  
Claims 32-35 inherit the deficiencies of claim 31 and are likewise rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “updating the settings adjustment in the library based on a response to applying the settings adjustment” in lines 6-7. This is unclear because the step is dependent on a step that is not present in the claim (the step of obtaining a response to the applying of the settings adjustment).
Claims 22-30 inherit the deficiencies of claim 21 and are likewise rejected.

Claim 21 recites the limitation of “applying the settings adjustment” in line 5. It is not clear what the applying entails. 
Claims 22-30 inherit the deficiencies of claims 21 and are likewise rejected.
Claim 22 recites the limitation of “applying the settings adjustment to the auditory prosthesis”. It is not clear what the applying entails. 

Claim 25 recites the limitation “updating the library based on received responses” in line 2. This limitation is unclear because it is dependent on a step not present in the claim (receiving responses from a plurality of auditory prostheses).
Claim 25 recites the limitation “a plurality of auditory prostheses associated with different recipients” in lines 2-3. It is not clear if these are a new set of auditory prostheses or includes the previously mentioned auditory prosthesis.
Claims 27 recites the limitation of “applying a different settings adjustment” in line 4. It is not clear what the applying entails. 

Claim 31 recites the limitation of “applying the settings adjustment” in line 5. It is not clear what the applying entails. 
Claims 32-35 inherit the deficiencies of claim 31 and are likewise rejected.

Claim 31 recites the limitation “updating a rank of the settings adjustment in the library based on a presence or absence of a response to the applied settings adjustment” in lines 5-6. This is unclear because the step is dependent on a step that is not present in the claim (the step of obtaining a response to the applying of the settings adjustment).
Claims 32-35 inherit the deficiencies of claim 31 and are likewise rejected.
Claim 35 recites the limitation “acceptance of a settings adjustment” in lines 2-3. There is insufficient antecedent basis for this limitation as there is no step of accepting a settings adjustment in the preceding claims. 

Claim 39 recites the limitation of “apply the settings adjustment” in line 5. It is not clear what the applying entails. 
Claim 40 inherits the deficiencies of claim 39 and is likewise rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claim 21 recites a method, which is a statutory category.
Step 2A, Prong one: The claim as written recites the steps of selecting, applying, and updating, which can be considered as mental processes that occur in a technician/artisan’s mind. Note that no operation of a machine or computer is modified by the applying the settings adjustment or updating of the settings adjustment in the library which makes it stay in the realm of the technician/artisan’s mind. 
Step 2A, Prong two: The additional step of receiving information cannot be considered as something significantly more than the abstract idea because it amounts to an extra-solution data gathering step. There is no limitation that implements the abstract idea into a practical application.
Step 2B: No additional specific machine or transformation is present that implements the abstract idea is present. The step of receiving information cannot be considered as something significantly more than the abstract idea because it amounts to an extra-solution data gathering step. Thus, the claim does not have additional components that integrate the abstract idea into a practical application.
Claim 22 recites that the steps include receiving information and applying the settings adjustment to the auditory prosthesis. The receiving step can be considered as extra-solution data gathering. The applying of the settings adjustment step does not modify the operation of a machine. The applying step can occur in the technician/artisan’s mind which makes the step fall in the realm of a mental process. Thus, the claim limitations fall within the realm of an abstract idea. Adding steps that are abstract ideas with extra-solution data gathering activity cannot be considered significantly more than the abstract idea recited in claim 21.
Claim 23 recites that the method is performed by a remote server and that applying the settings adjustment includes providing the settings adjustment to the auditory prostheses. However, the method being performed by a remote server amounts to the execution of the abstract idea on a generic processor, which cannot be considered as significantly more than the abstract idea (MPEP 2106.04(d)). In addition, the step of providing the settings adjustment does not modify the operation of a machine and can be considered as receiving data, which is extra-solution data gathering. Thus, the limitations recited in claim 23 cannot be considered significantly more than the abstract idea recited in claim 22 and is likewise rejected.
Claim 25 recites the step of updating the library based on received responses. However, updating the library can be considered as a mental process. Thus, the step recited in claim 25 cannot be considered as significantly more than the abstract idea of claim 22 and is likewise rejected.
Claims 26-30 do not recite any elements that overcome the 101 rejection of claim 21 and are likewise rejected.

Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claim 31 recites a method, which is a statutory category.
Step 2A, Prong one: The claim as written recites the steps of selecting, applying, and updating, which can be considered as mental processes that occur in a technician/artisan’s mind.
Step 2A, Prong two: The additional step of receiving information cannot be considered as something significantly more than the abstract idea because it amounts to an extra-solution data gathering step. Note that there is no mention of a specific device or modification of the operation of the device using the abstract idea in a practical application.
Step 2B: No additional specific machine or transformation is present that implements the abstract idea is present. The step of receiving information cannot be considered as something significantly more than the abstract idea because it amounts to an extra-solution data gathering step. Thus, the claim does not have additional components that make the claim significantly more than the abstract idea.
Claims 32-35 recite determining, updating, and logging steps which can all occur within the human mind. Thus, the limitations of claims 32-35 do not recite any elements that overcome the 101 rejection of claim 31 and are likewise rejected.

Claim 36 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claim 36 recites a system, which is a statutory category.
Step 2A, Prong one: The claim as written recites a system comprised of a data store (database) and a compute operating environment comprised of at least one processing unit and memory containing instructions that executes the steps of providing settings adjustments from the library of settings adjustment for a plurality of auditory prostheses. The data store, processor, and memory are specified at a high level of generality and reads on a generic computer.  The step of providing settings adjustment, and receiving responses can be considered as extra-solution data gathering steps. The updating step can be considered as a mental process that can occur in a human mind. Thus, the claim can be considered as a mental process being implemented on a generic computer with extra-solution data gathering steps.   
Step 2A, Prong two: The additional steps of providing settings adjustments and receiving responses cannot be considered as something significantly more than the abstract idea because it amounts to extra-solution data gathering activity. Note that there is no mention of a specific device or modification of the operation of a device that uses the abstract idea. Thus, the claim does not have additional components that integrate the abstract idea into a practical application.
Step 2B: No additional specific machine or transformation is present that implements the abstract idea is present. The step of providing settings adjustments and receiving responses cannot be considered as something significantly more than the abstract idea because it amounts to extra-solution data gathering steps. Thus, the claim does not have additional components that make the claim significantly more than the abstract idea.
Claim 37 further recites an updating step, which is considered a mental process. Thus, the claim does not add components that can be considered significantly more than the abstract idea of claim 36 and is likewise rejected.
Claim 38 states that the operating environment includes the data store, which as mentioned in claim 36 above is a generic computer component. This limitation cannot be considered as significantly more than the abstract idea in claim 36 and is likewise rejected. 
Claim 39 recites a device (generic) that collects information, sends information, receives settings adjustments, applying the adjustments, and accepting or rejecting the settings adjustment. The collecting, sending, and receiving steps can be considered as extra-solution data gathering steps. The step of applying and accepting can be considered as mental process. Note that no modification of the operation of the device that uses the abstract idea is mentioned in the claim. Thus, the limitations specified in claim 39 cannot be considered as significantly more than the abstract idea in claim 36 and is likewise rejected. 
Claim 40 recites that the device is an auditory prosthesis or a device connected to an auditory prosthesis. The latter choice allows the claim to read as a generic computer that implements the abstract idea.  This latter choice also makes it so that the auditory prosthesis is not positively recited. Note that no modification of the operation of the device that uses the abstract idea is mentioned in the claim.  Thus, the limitations specified in claim 40 cannot be considered as significantly more than the abstract idea in claim 39 and is likewise rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 27-30, 36 and 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0183165 (Foo et al., hereinafter Foo).
In regards to claims 21-23, and 36, Foo discloses a process and system for remotely updating a hearing aid profile (title and abstract). Paragraphs 12, 13, 56, and 63 explicitly state that the system includes a data store (remote hearing aid profile service over a network with a database), a computer operating environment comprising a hearing aid processor and a memory arranged to store hearing aid profiles and processing instructions that are executed by a processor. Foo discloses that the steps performed by the processor (figures 3 and 5-8 flowcharts; paragraphs 56-67) include:
receiving information regarding a sound environment from an auditory prosthesis, wherein the information describes a sound environment (paragraphs 65-67);
based upon the information, selecting a settings adjustment from a library of a plurality of settings adjustments (paragraphs 41-44 and 63-67; note that the network and servers can be considered as a library due to it being a collection of hearing aid profiles; there can be several different hearing aid profiles for different external environments, which makes the library comprise a plurality of settings adjustments);
applying the settings adjustment to the auditory prosthesis / providing settings adjustments from the library of settings adjustments for a plurality of audio prosthesis (paragraphs 63-67; updated hearing aid profile is sent back to hearing aid user to replace the current hearing aid profile and is evaluated by user);
receiving responses regarding the provided settings adjustments (paragraphs 63-67; user makes evaluations and records audio response from auditory prosthesis and comments for the hearing aid profile service); and
updating the library based on a response to applying the settings adjustment (paragraphs 60-72 – updates database with user evaluations). 
The method is performed by a server remote from the auditory prosthesis as noted in figure 3 and paragraphs 56-61, thus making Foo also meet the limitations of claim 23.
  
In regards to claim 24, Foo discloses the limitations of claim 22. In addition, as noted in figure 3 and paragraphs 41 and 56-61, a personal computing device (304) involved with the method directly connects to the auditory prosthesis (302) via a wired or wireless connection. 
In regards to claim 27, Foo discloses the limitations of claim 21. In addition, figure 7 and paragraphs 70-73 show a process where the response indicates the rejection of the settings adjustment (hearing aid profile adjustment is not acceptable) and the query loop begins again with the updated information to apply a different settings adjustment.   
In regards to claim 28, Foo discloses the limitations of claim 21. In addition, any audio received by the hearing aid (see figure 5; paragraphs 63-64) would naturally have the information regarding the sound environment and would contain information regarding the presence of wind, presence of multiple speakers, or the loudness of surrounding speech because any information regarding presence or loudness would naturally be present in the signal. Note that information about presence is whether something is there or not, which is why Foo meets the limitations about presence of wind or multiple speakers. 
In regards to claim 29, Foo discloses the limitations of claim 21. In addition, Foo discloses in paragraphs 63-64 that comments about the local audio environment are included with the hearing aid profile request. This makes the information include recipient-inputted data about the sound environment. 
In regards to claim 30, Foo discloses the limitations of claim 22. In addition, paragraph 51 states that one of the parameters used in the hearing aid profile is noise reduction, which makes the settings adjustments include noise reduction management.  

In regards to claim 38, Foo discloses the limitations of claim 36. In addition, as noted in figure 3 and paragraphs 56-61, the datastore is part of the operating environment thus making Foo also meet the limitations of claim 38.
In regards to claims 39 and 40, Foo discloses the limitations of claim 38. In addition, Foo discloses the presence of an auditory prosthesis (302) in figure 3 and paragraphs 56-61. The auditory prostheses is configured to:
collect sound environment information (paragraphs 65-67);
send the sound environment information to the computer operating environment (paragraphs 68-69);
receive a settings adjustment provided by the computer operating environment and apply the settings adjustment (paragraphs 63-69; updated hearing aid profile is sent back to hearing aid user to replace the current hearing aid profile and is evaluated by user); and
accept or reject the applied settings adjustment (paragraph 69).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 25, 26, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0183165 (Foo et al.) as applied to claims 21 and 36 above, and further in view of US 2012/0095528 (Miller et al., hereinafter Miller).
In regards to claims 25 and 26, Foo discloses the limitations of claim 21 but does not state the step of updating the library based on received responses from a plurality of auditory prostheses associated with different recipients. Foo also does not state that the plurality of settings is ranked and that updating the settings adjustment in the library includes updating a rank of the setting adjustment. In a related area, Miller discloses an interface that connects an implanted medical device (hearing aid) that interfaces with an external device (title and abstract). Paragraphs 26, 59, and 65-74 shows the storing of settings from many patients of settings in different environments into a database. Paragraphs 69-70 shows the incorporation of new settings from users into the database when the fittings are optimized for a specific use which is the updating of the library based on received responses and expanding this to accumulation of data/parameters from multiple medical devices. This can also be considered as ranked settings in the plurality of settings adjustments based on specific uses. The user selecting a profile can be considered as updating the rank of the settings adjustment. There is also an automatic update of the fittings based on updated algorithms which can also be considered as updating of the rank of the settings adjustments. Miller states that this is used to identify settings of implantable hearing instruments that have similar conditions (paragraph 70), allows users to change between predetermined fittings based on their needs, and provide suggestions to new patients or patients that are being fit for a specific purpose to significantly reduce fitting times (paragraphs 70-74). Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Foo to include updating the library based on received responses from a plurality of auditory prostheses associated with different recipients as taught by Miller in order to allow users to change between predetermined fittings based on their needs and provide suggestions to new patients or patients that are being fit for a specific purpose to significantly reduce fitting times
In regards to claim 37, Foo discloses the limitations of claim 36 but does not state that the step of updating the library of settings adjustments based on received responses includes updating ranks of the settings adjustments in the library. In a related area, Miller discloses an interface that connects an implanted medical device (hearing aid) that interfaces with an external device (title and abstract). Paragraphs 26,59, and 65-74 shows the storing of settings from many patients of settings in different environments into a database. Paragraph 69-70 shows the incorporation of new settings from users into the database when the fittings are optimized for a specific use which is the updating of the library based on received responses and expanding this to accumulation of data/parameters from multiple medical devices. This can also be considered as ranked settings in the plurality of settings adjustments based on specific uses. The user selecting a profile can be considered as updating the rank of the settings adjustment in the library. There is also an automatic update of the fittings based on updated algorithms which can also be considered as updating of the rank of the settings adjustments in the library. Miller states that this is used to identify settings of implantable hearing instruments that have similar conditions (paragraph 70). This allows users to change between predetermined fittings based on their needs and provide suggestions to new patients or patients that are being fit for a specific purpose to significantly reduce fitting times (paragraphs 70-74). Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Foo to include updating ranks of settings adjustments as taught by Miller to allow users to change between predetermined fittings based on their needs and provide suggestions to new patients or patients that are being fit for a specific purpose to significantly reduce fitting times.

Claim(s) 31, 33, and 34 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0183165 (Foo et al.) in view of US 2012/0095528 (Miller et al.).
In regards to claims 31, 33, and 34, Foo discloses a process and system for remotely updating a hearing aid profile (title and abstract). Paragraphs 12, 13, 56, and 63 explicitly states that the system includes a data store (remote hearing aid profile service over a network with a database), a computer operating environment comprising a hearing aid processor and a memory arranged to store hearing aid profiles and processing instructions that are executed by a processor. Foo discloses that the steps performed by the processor (figures 3 and 6-8 flowcharts; paragraphs 56-61 and 63-67) include:
receiving information regarding a sound environment from an auditory prosthesis, wherein the information describes a sound environment (paragraphs 65-67);
based upon the information, selecting a settings adjustment from a library of a plurality of settings adjustments (paragraphs 41-44 and 63-67; note that the network and servers can be considered as a library due to it being a collection of hearing aid profiles; there can be several different hearing aid profiles for different external environments, which makes the library comprise a plurality of settings adjustments);
applying the settings adjustment to the auditory prosthesis / providing settings adjustments from the library of settings adjustments for a plurality of audio prosthesis (paragraphs 63-67; updated hearing aid profile is sent back to hearing aid user to replace the current hearing aid profile and is evaluated by user);
receiving responses regarding the provided settings adjustments (paragraphs 63-67; user makes evaluations of acceptability or not of the profile and records audio response from auditory prosthesis and comments for the hearing aid profile service;); and
updating the library based on a response to applying the settings adjustment (paragraph 60 – updates database with user evaluations). 
Foo also discloses determining the acceptance or rejection of the settings adjustment in response to receiving an indication that the settings adjustment was accepted or rejected (paragraphs 63-67). Positive evaluation of a profile can be considered as an acceptance response while a not positive evaluation can be considered as the rejection response, which are limitations of claims 33 and 34.  
However, Foo does not explicitly state that the updating updates a rank of the settings adjustment in the library based on a presence or absence of an acceptance or rejection of the settings adjustment. In a related area, Miller discloses an interface that connects an implanted medical device (hearing aid) that interfaces with an external device (title and abstract). Paragraphs 26,59, and 65-74 shows the storing of settings from many patients of settings in different environments into a database. Paragraph 69-70 shows the incorporation of new setting from users into the database when the fittings are optimized for a specific use which is the updating of the library based on received responses and expanding this to accumulation of data/parameters from multiple medical devices. This can also be considered as ranked settings in the plurality of settings adjustments based on specific uses. The user selecting a profile can be considered as updating the rank of the settings adjustment in the library. There is also an automatic update of the fittings based on updated algorithms which can also be considered as updating of the rank of the settings adjustments in the library. Miller states that this is used to identify settings of implantable hearing instruments that have similar conditions (paragraph 70). This allows users to change between predetermined fittings based on their needs and provide suggestions to new patients or patients that are being fit for a specific purpose to significantly reduce fitting times (paragraphs 70-74). Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Foo to include updating ranks of settings adjustments in the library of settings adjustments as taught by Miller in order to allow users to change between predetermined fittings based on their needs and provide suggestions to new patients or patients that are being fit for a specific purpose to significantly reduce fitting times.

Claim(s) 32 and 35 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0183165 (Foo et al.) in view of US 2012/0095528 (Miller et al.) as applied to claim 31, and further in view of US 2006/0222194 (Bramslow et al., hereinafter Bramslow).
In regards to claims 32 and 35, Foo and Miller disclose the limitations of claim 31. Foo and Miller as noted in the rejection above also discloses the updating the rank of the settings adjustment based on the acceptance of the applied settings adjustment. Foo and Miller do not state that the acceptance is the absence of a response to the applied setting and do not state the step of logging a series of rejections of settings adjustments that preceded acceptance of a settings adjustment. In a related area, Bramslow discloses a hearing aid a learning algorithm (tile and abstract). Paragraphs 42-45 disclose the presence of a data logger that continuously logs user input that changes programs and volumes levels where an interface enables the user to respond to the automatically selected program or volume setting. Paragraphs 66-71 disclose use of user feedback for volume control in different environments where as the program learns over time there would be reduced need for future changes by the user.  The changing of the setting by the user from the automatic setting can be considered as the series of rejections that precede the acceptance (the user not making any more changes to the settings can be considered as an absence of a response to the applied setting adjustment within a predetermined amount of time, thus meeting the limitations of claim 32). Bramslow states that the data is logger is used as part of a learning controller that updates based on user behavior with respect to different acoustic environments so that better listening is ensured fur the user of the hearing aid in many different acoustic environments (paragraphs 8, 15, and 21). Thus, it would be obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to modify the method of Foo and Miller to include absence of a response a type of acceptance of the settings adjustment and the step of logging a series of rejections of settings adjustments that preceded acceptance of a settings adjustment as taught by Bramslow so that better listening is ensured for the user of the hearing aid in many different acoustic environments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791   

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791